DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/008897 filed March 8, 2018, which claims foreign priority to Japan publication No. 2017-056289 filed March 22, 2017.
Status
This Office Action is in response to Applicants' Amendment filed on January 29, 2021 in which Claim 1 is amended to change the breadth of the claim and new Claims 6-18 are added.  Claims 1-18 are pending in the instant application.

Rejections Withdrawn
Applicant's arguments, see pages 1-3 of the Remarks, filed January 29, 2021, with respect to Claims 1-5 have been fully considered and are persuasive. The rejection of Claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Tsuguyuki Saito et al ("Cellulose nanofibers prepared by TEMPO-mediated oxidation of native cellulose", BIOMACROMOLECULES, vol. 8, no. 8, 13 July 2007 (2007-07-13), pages 2485-2491) has been withdrawn in view of the amendment of Claim 1 and newly added Claims 6-18.
Applicant's arguments, see pages 1-3 of the Remarks, filed January 29, 2021, with respect to Claims 1-5 have been fully considered and are persuasive. The rejection of Claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by Richard K Johnson et al ("Preparation and characterization of hydrophobic derivatives of TEMPO-oxidized nanocelluloses", CELLULOSE, KLUWER ACADEMIC PUBLISHERS (DORDRECHT), NL, vol. 18, no. 6, 10 August 2011 (2011 -08-10), pages 1599-1609) has been withdrawn in view of the amendment of Claim 1 and newly added Claims 6-18.

The following are new grounds or modified rejections necessitated by Applicants'  amendment, filed on January 29, 2021, wherein the limitations in pending independent Claim 1 as amended now have been changed; Claims 2 to 18 depend from Claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Tsuguyuki Saito et al ("Cellulose nanofibers prepared by TEMPO-mediated oxidation of native cellulose", BIOMACROMOLECULES, vol. 8, no. 8, 13 July 2007 (2007-07-13), pages 2485-2491, provided with the IDS filed 9/08/2020) in view of Nakano (US Patent No. 9,481,652 B2, provided with attached IDS).
Applicants claim method for storing chemically modified cellulose fibers, comprising storing chemically modified cellulose fibers in a packaging bag or a packaging container in an atmosphere of 0 to 18°C, wherein a material of the packaging bag or packaging container is at least one selected from polyethylene, polypropylene, polyvinyl chloride, polyacrylonitrile, polyvinyl alcohol, an ethylene-vinyl alcohol copolymer, polyvinylidene chloride, and polyethylene terephthalate.
The Tsuguyuki Saito et al reference discloses a method that involve hardwood bleached kraft pulp being used as native cellulose fibers undergoing TEMPO-Mediated Oxidation to obtain TEMPO-oxidized cellulose which was washed with water by filtration and stored at 4 ºC before further treatment (see page 2486, left column, lines 9-11 under subheading “TEMPO-Mediated Oxidation”). This procedure disclosed in the Tsuguyuki Saito et al reference embraces instant Claim 1 of storing chemically modified cellulose fibers in an atmosphere of 0 to 18 ºC, embraces the chemically modified pulp recited in instant Claim 2 and embraces instant Claim 4 when the chemically modified cellulose fibers comprise the carboxylated (oxidized) cellulose fibers. The Tsuguyuki Saito et al reference also disclose a procedure that involve stirring of a slurry of TEMPO-oxidized cellulose in water wherein after stirring the slurry was stored at 4 ºC before further analyses (see page 2486, left column, under subheading “Stirring of TEMPO-Oxidized Cellulose/Water Slurries”). On page 2489, left column, under subheading “TEM Observations of the TEMPO-Oxidized Cellulose Fibrils”, the Tsuguyuki Saito et al reference discussed TEM observation and referred to the TEMPO-oxidized cellulose fibers as cellulose nanofibers of 3-4 nm, which embrace the subject matter recited in instant Claim 5 of a method for producing chemically modified cellulose nanofibers that comprises the step of defibrating the chemically modified pulp stored by the method as defined in claim 2. This characterization of the Tsuguyuki Saito 
The method for storing chemically modified cellulose fibers recited in instant Claim 1 and instant dependent Claims 6-18 differs from the method disclosed in the Tsuguyuki Saito et al reference by reciting that the material of the packaging bag or packaging container used to store the chemically modified cellulose fibers is at least one selected from polyethylene, polypropylene, polyvinyl chloride, polyacrylonitrile, polyvinyl alcohol, an ethylene-vinyl alcohol copolymer, polyvinylidene chloride, and polyethylene terephthalate.
The Nakano patent discloses packaged product of solid preparation (see title) and discloses examples of packaging material that can be used to form plastic packaging containers include, for example, high density polyethylene, low density polyethylene, polypropylene, polyethylene terephthalate, polyvinylidene chloride, polyvinyl chloride, polychlorotrifluoroethylene, polyvinyl alcohol, polyamide, polyethylene-cellophane laminate, ethylene-vinyl alcohol copolymer resin, and polyacrylonitrile (see column 5, line 62 to column 6, line 1), which embraces the material of the packing bag or packaging container recited in instant Claim 1 and instant Claims 6-18.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Tsuguyuki Saito et al reference with the teaching of the Nakano patent to reject the instant claims since the Nakano patent shows that the material used in the packaging is independent of the product contained in the package. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store the chemically modified cellulose fibers disclosed in the Tsuguyuki Saito et al reference in a packaging bag or a packaging container made of material comprising polyethylene, polypropylene, polyvinyl chloride, polyacrylonitrile, polyvinyl alcohol, an ethylene-vinyl alcohol copolymer, polyvinylidene chloride, and polyethylene terephthalate in view of the recognition in the art, as .
Response to Arguments
Applicant’s arguments with respect to Claims 1-18 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over
Richard K Johnson et al ("Preparation and characterization of hydrophobic derivatives
Application/Control Number: 16/494,237 of TEMPO-oxidized nanocelluloses", CELLULOSE, KLUWER ACADEMIC PUBLISHERS (DORDRECHT), NL, vol. 18, no. 6, 10 August 2011 (2011 -08-10), pages 1599-1609, provide with the IDS filed 9/08/2020) in view of Nakano (US Patent No. 9,481,652 B2, provided with attached IDS).
	Applicants claim method for storing chemically modified cellulose fibers, comprising storing chemically modified cellulose fibers in a packaging bag or a packaging container in an atmosphere of 0 to 18°C, wherein a material of the packaging bag or packaging container is at least one selected from polyethylene, polypropylene, polyvinyl chloride, polyacrylonitrile, polyvinyl alcohol, an ethylene-vinyl alcohol copolymer, polyvinylidene chloride, and polyethylene terephthalate.
The Johnson et al reference discloses preparation of TEMPO-oxidized
nanocelluloses (TONc) that involve an oxidized pulp suspension being sonicated with an ultrasonic processor, unfibrillated and partially fibrillated pulp being removed by centrifugation, the obtained TONc suspension being acidified, dialyzed, and kept refrigerated or stored at 5-8 ºC until used (see page 1600, last 3 lines to page 1601, 1st paragraph). This procedure disclosed by the Johnson et al reference embraces the method of storing chemically modified cellulose fibers recited in instant Claims 1-5.
The method for storing chemically modified cellulose fibers recited in instant Claim 1 and instant dependent Claims 6-18 differs from the method disclosed in the Johnson et al reference by reciting that the material of the packaging bag or packaging container used to store the chemically modified cellulose fibers is at least one selected 
The Nakano patent discloses packaged product of solid preparation (see title) and discloses examples of packaging material that can be used to form plastic packaging containers include, for example, high density polyethylene, low density polyethylene, polypropylene, polyethylene terephthalate, polyvinylidene chloride, polyvinyl chloride, polychlorotrifluoroethylene, polyvinyl alcohol, polyamide, polyethylene-cellophane laminate, ethylene-vinyl alcohol copolymer resin, and polyacrylonitrile (see column 5, line 62 to column 6, line 1), which embraces the material of the packing bag or packaging container recited in instant Claim 1 and instant Claims 6-18.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Johnson et al et al reference with the teaching of the Nakano patent to reject the instant claims since the Nakano patent shows that the material used in the packaging is independent of the product contained in the package. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to store the chemically modified cellulose fibers disclosed in the Johnson et al et al reference in a packaging bag or a packaging container made of material comprising polyethylene, polypropylene, polyvinyl chloride, polyacrylonitrile, polyvinyl alcohol, an ethylene-vinyl alcohol copolymer, polyvinylidene chloride, and polyethylene terephthalate in view of the recognition in the art, as suggested by the Nakano patent, that such materials provide a light, moisture, and oxygen nonpermeable container that effectively sealed the enclosed product. 
Response to Arguments
Applicant’s arguments with respect to Claims 1-18 have been considered but are moot because the new ground of rejection does not rely on all of the references applied 

Summary
	No claim has been allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Everett White whose telephone number is (571)272-0660.  The examiner can normally be reached on M-F 11:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interview practice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623